Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-20 are pending.
Claims 1-3, 5, 10-13 and 18-20 were new or amended in the Applicant's filing on 6/30/2021.
This office action is being issued in response to the Applicant's filing on 6/30/2021.
Examiner notes there is no authorization for Internet communications (PTO-SB-439) in the file for the instant application.  Accordingly, Examiner will not be able to communicate with Applicant via email unless such an authorization is present in the file. see MPEP § 502.03(II). Examiner suggests that Applicant file an authorization for Internet communications if they anticipate the need to communicate via email with the Examiner. Please note, a written authorization for Internet communication may not be filed via email. see MPEP § 502.03(II).

Information Disclosure Statement
The following is a quotation of 37 CFR 1.98 regarding the contents of an information disclosure statement:                           
(b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, data and place of publication.

Reference(s) NPL 1, 10, 19-20, 22 and 43-44 from the IDS filed 3/13/2020 fail to include an appropriate date.  MPEP §609 states that the date of publication supplied must include at least a month and a year of publication except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of the publication is sufficiently earlier that the effective U.S. filing date and any foreign priority date so that the particular month of publication is not an issue.  As the references noted above fail to have an appropriate date, a statement is required by applicant indicating that the references are admitted prior art in order to be considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method and/or a system configured to perform a method comprising receiving, by an intermediary, a first order from a first trading entity subsequent to receipt of a second order from a second trading entity, the second order having not previously been completely satisfied prior to receipt of the first order, wherein the first order comprises a first encoded identifier identifying the first trading entity and the second order comprises a second encoded identifier identifying the second trading entity; prior to determining that any unsatisfied remainder of the first order is at least partially counter to another order received subsequent to the first order, establishing, by an order handler, that the first order is at least partially counter to the second order, and identifying, subsequent to the establishing by an identity identifier, that the first trading entity is not permitted to transact with the second trading entity by performing a logical operation on the first and second encoded identifiers resulting in a determination that at least a portion of the encoded first identifier matches at least a portion of the encoded second identifier; and preventing, by a transaction handler coupled with the identity identifier, a matching entity of the intermediary from matching the first and second orders with each other when the first order is at least partially counter to the second order and the first trading entity is determined by the identity identifier to not be permitted to transact with the second trading entity.
These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to process (or prevent processing of) a financial order, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Additionally, these limitations, as drafted, also recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to identify, compare and categorize orders, which is a mental process. Accordingly, the claim recites an abstract idea.
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a processor, a network, a computer program and an engine.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent Claim(s) 2-10 and 12-18 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 11 and 19-20. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Additionally, Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 20 is directed to neither a process, a machine, a manufacture, nor a composition of matter, but rather is directed toward a hybrid of a system claim and a computer-readable medium (i.e. a method encoded on computer-readable medium) claim which is outside the scope of 35 U.S.C. 101.
The preamble of Claim 20 indicates that the claims pertain to a system. However, the claims recite system elements comprising a series of “logic component[s]” which, in the broadest reasonable interpretation, denotes software or a computer program. Software and computer programs are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional 
The second portion of the preamble contains portions that are similar to language utilized in computer-readable medium claims. However, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.
The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is present), (2) the product can be executed on a computer (which is present) and (3) when executed the product causes the computer to perform a method (which is not present) where the further claim limitations are written as method steps (which is not present). It is the actual the method being performed by the computer which is patentable, rather than the software itself.
Appropriate correction is requested.

Terminal Disclaimer
Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 16/818,648 and US Patent 10,628,883 (formerly application 11/601,489) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a method comprising: wherein the receiving, establishing and preventing are performed without identifying the first trading entity to the second trading entity and wherein upon transmission to the intermediary, the first trading entity is not aware of the second trading entity or the second order and the second trading entity is not aware of the first trading entity or the first order.
Neither Claim 1 nor Claim 5 recites a method step of transmitting any data to the intermediary. 
Usage of the term “upon transmission to …” is deemed to be optional language, as there remains the possibility that the claim limitations based upon the condition are not exercised or triggered. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed.
Or does Applicant mean that the entities transmitted their orders to the intermediary and, the intermediary in turn, transmitted to the computer system of the claimed invention (i.e. the received orders have been previously transmitted)? If so, there is an essential 
Claim 5 recites a method comprising: wherein the receiving, establishing and preventing are performed without identifying the first trading entity to the second trading entity and wherein upon transmission to the intermediary, the first trading entity is not aware of the second trading entity or the second order and the second trading entity is not aware of the first trading entity or the first order.
Does this mean that the first trading entity is not aware the second trading entity has submitted a particular order (e.g. “I did not know that Morgan Stanley submitted a buy order for 100 shares of IBM”), or that first trading entity is not aware of the second trading entity (e.g. “I did not know there was a brokerage called Morgan Stanley”) or the second order (e.g. “I did not know there was a buy order for 100 shares of IBM”) existed?
Examiner notes that awareness is also getting into the mental knowledge of a human being. As such, there is no outwardly observable evidence of whether the claim limitation has been infringed outside of interviewing the entity concerning their awareness of the other entities and other orders.  


Claim Rejections - 35 USC §102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-11 and 13-20 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Satow (US PG Pub. 2004/0024691).
Regarding Claim 1, Satow discloses a computer-implemented method:
receiving, by an intermediary, via an electronic communication network a first order from a first trading entity (originator of first order) subsequent to receipt, via the electronic communication network of a second order (already in database) from a second trading entity (originator of second order), the second order having not previously been completely satisfied (still open order) prior to receipt of the first order, wherein the first order comprises a first electronically encoded identifier identifying the first trading entity (identifier identifying the originator of the first order) and the 
prior to determining that any unsatisfied remainder of the first order is at least partially counter to another order received subsequent to the first order, establishing, by an order processor, that the first order is at least partially counter to the second order. (see para. 47); and 
identifying, subsequent to the establishing by an identity identifier, that the first trading entity (originator of the first order) is not permitted to transact with the second trading entity (originator of the second order) by performing a logical computer program operation on the first and second electronically encoded identifiers resulting in a determination that at least a portion of the electronically encoded first identifier matches at least a portion of the electronically encoded second identifier. (see para. 46-47); and
preventing, by a transaction processor coupled with the identity identifier, a matching engine of the intermediary from matching the first and second orders with each other (executing against each other) when the first order is at least partially counter to the second order and the first trading entity is determined by the identity identifier to not be permitted to transact with the second trading entity. (see para. 47).
Regarding Claim 3, Satow discloses a method wherein the first electronically encoded identifier (attached to the first order) comprises a concatenation of data identifying the first trading entity (originator of first order) with data identifying the second trading entity (originator of second order) and wherein the second electronically encoded identifier (attached to the second order) comprises a concatenation of data identifying the second trading entity (originator of the second order) with data identifying the first trading entity (originator of the first order). (i.e. the same identifier). (see para. 46-47; Claim 2).
Regarding Claim 4, Satow discloses a method comprising determining that the first order is at least partially counter to at least one other order previously received from another trading entity to which the first entity is determined by the identity identifier to be permitted to transact (trade executes) and, based thereon, allowing the matching engine to match the first order and the determined at least one other order, and making any unsatisfied remainder of the first order available to match against 
Regarding Claim 5, Satow does not explicitly teach a method wherein the receiving, establishing and preventing are performed without identifying the first trading entity to the second trading entity and wherein, upon transmission to the intermediary, the first trading entity is not aware of the second trading entity or second order and the second trading entity is not aware of the first trading entity or first order. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate identification and awareness, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Regarding Claim 6, Satow does not explicitly teach a method wherein the first trading entity is related to a third trading entity and the second trading entity is related to a fourth trading entity, the identifying further comprising identifying that the first trading entity is not permitted to transact with the second trading entity based on a relationship between the third and fourth entities.
However, Examiner notes that Claim 6 appears to recite the motivation for why a match is prevented between the first trading entity and the second trading entity. It is prevented because a relationship between other entities (i.e. a third and a fourth entity). Examiner notes that the motivation does not differentiate the claimed invention from Satow which performs the same function.
Regarding Claim 7, Satow discloses a method comprising determining, by the transaction processor, an action to take, the action comprising at least one of notifying the first and second trading entities of the relation (notification of non-approval), canceling (rejecting) at least one of the first and second orders, allowing at least one the first and second orders to be matched to other orders but not to each other, or combinations thereof. (see para. 19 and 33).
Regarding Claim 8, Satow discloses a method wherein the action taken varies based on time of day. (see para. 48; Claim 8).
Regarding Claim 9, Satow discloses a method comprising identifying, by the identity identifier, the first and second trading entities as being related when the relationship comprises the first and second trading entities being at least part of a common entity, when the relationship comprises the first and second trading entities being the same entity (based upon the same identifier), when the relationship comprises the first and second trading entities being contractually related to each other 
Regarding Claim 10, Satow discloses a method wherein the relationship is encoded in the first and second electronically encoded identifiers (by virtue of the two identifiers being the same identifier). (see para. 46-47; Claim 2).
Regarding Claims 11 and 13-20, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims. Such claim limitations are therefore rejected using the same art and rationale as previously utilized.

Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satow, as applied to Claims 1 and 11 above, and further in view of Official Notice.
Regarding 2, Satow does not teach a method wherein the first and second encoded identifiers are encoded in a binary format.
Examiner takes Official Notice that encoding data in a computer in a binary format (i.e. a pattern of 0’s and 1’s) is notoriously old and well known in the art of computer systems as a means for encoding data in a computer system.
It would have been obvious to one or ordinary skill in the art at the time the invention was made to have modified Satow by encoding the identifiers in a binary format, as is old and well known, as binary format is a standard and conventional means for encoding data in a computer system. 
Regarding Claim 12, such claim recites substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims. Such claim limitations are therefore rejected using the same art and rationale as previously utilized.

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.

Double Patenting
Applicant argued that the previously asserted double patenting analysis was unwarranted and requested an analysis of the claims be provided. see Arguments, pp. 10-11.

The difference between the two claims are removal of claim elements from the previously allowed claims. For example, Claim 1 of application 16/818,648 is broader than Claim 1 of US Patent 11,601,489. due to removal of claim elements reciting the that the identifier is in a binary format.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate claim elements, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Examiner notes that, in most instances, the removed claim element is reintroduced as dependent claim. For example, the binary format identifier which are contained in Claim 1 of US Patent 10,636,088 are removed from Claim 1 of application 16/822,439 are reintroduced as dependent Claim 3 of application 16/822,439. 
As such, those claim elements have not been removed from the claimed invention, as a whole, even though they have been removed from Claim 1. The claim elements have just been organized differently in the claim set.

Examiner will provide a breakdown of Claim 1 as an illustrative example.

US Patent 11,601,489				Application 16/818,648
1. A computer implemented method of controlling a matching engine of an intermediary with respect to matching of an incoming first order received from a first trading entity with a second order previously received from a second trading entity without identifying the first trading entity to the second trading entity where, at a time of transmission to the intermediary, the first trading entity may not be aware of the second trading entity or second order and the second trading entity may not be aware of the first 



The preamble of the US Patent 11,601,489 contains more claim elements than the preamble of the instant application.
However, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. see In re Hirao, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 88 USPQ 478, 481 (CCPA 1951).
Additionally, the additional claim elements contained in the preamble of US Patent 11,601,489 are optional claim elements (ie. the first trading entity may not be aware of the second trading entity or second order and the second trading entity may not be aware of the first trading entity or first order.)
Regardless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate certain claim elements, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).

receiving, by the intermediary, the first order from the first trading entity subsequent to receipt of the second order from the second trading entity, the second order having not previously been completely satisfied prior to receipt of the first order, wherein the first order comprises a first identifier identifying the first trading entity and the second order comprises a second identifier identifying the second trading entity, the first and second identifiers being in a binary format;
receiving, by an intermediary via an electronic communication network, a first order from a first trading entity subsequent to receipt, via the electronic communication network, of a second order from a second trading entity, the second order having not previously been completely satisfied prior to receipt of the first order, wherein the first order comprises a first electronically encoded identifier identifying the first trading entity and the second order comprises a second electronically encoded identifier identifying the second trading entity



However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the binary format, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Examiner notes that the claim elements pertaining to the binary format identifier, previously recited in Claim 1 of US Patent 11,601,489, is now recited as dependent Claim 2 in the instant application.

and prior to determining that any unsatisfied remainder of the first order is at least partially counter to another order received subsequent to the first order: establishing, by an order processor, that the first order is at least partially counter to the second order;
prior to determining that any unsatisfied remainder of the first order is at least partially counter to another order received subsequent to the first order, establishing, by an order processor, that the first order is at least partially counter to the second order;


The above recited claim elements recite the same claim limitations.

identifying, subsequent to the establishing by an identity identifier, that the first trading entity is not permitted to transact with the second trading entity based on application of a rule solely to the first and second identifiers which specifies a relationship which the first and second identifiers must satisfy, wherein the identifying further comprises performing a logical operation on the binary format first and second identifiers, the rule comprising the logical operation resulting in a determination that at least a portion of the 



The above recited claim element in US Patent 11,601,489 defines the identifier as a binary format identifier.  Such a recitation is not recited in the Claim 1 of the instant application. 	
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the binary format, since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Examiner notes that the claim elements pertaining to the binary format identifier, previously recited in Claim 1 of US Patent 11,601,489, is now recited as dependent Claim 2 in the instant application.

preventing, by a transaction processor coupled with the identity identifier, the matching engine from matching the first and second orders with each other when the first order is at least partially counter to the second order and the first trading entity is determined by the identity identifier to not be permitted to transact with the second trading entity;
preventing, by a transaction processor coupled with the identity identifier, a matching engine of the intermediary from matching the first and second orders with each other when the first order is at least partially counter to the second order and the first trading entity is determined by the identity identifier to not be permitted to transact with the second trading entity


The above recited claim elements, although not identical, recite the same claim limitations.

and determining that the first order is at least partially counter to at least one other order previously received from another trading entity to which the first entity is determined by the identity identifier to be permitted to transact and, based thereon, allowing the matching engine to match the first order and the 



The above recited claim element in US Patent 11,601,489 recites additional steps to be performed after preventing matching of the initial orders.  Such a recitation is not recited in the Claim 1 of the instant application. 	
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the additional method steps since it has been held that mere omission of an element and its function in a combination, without more, involves only routine skill in the art. In re Nelson, 95 USPQ 82 (CCPA 1952); In re Eliot, 25 USPQ 111 (CCPA 1935); and In re Karlson, 136 USPQ 184, 186 (CCPA 1963).
Examiner notes that the claim elements pertaining to the additional method steps, previously recited in Claim 1 of US Patent 11,601,489, is now recited as dependent Claim 4 in the instant application.

§101 Rejection
Applicant argues that the claimed invention does not recite a judicial exception and, as such, satisfies Step 2A Prong One of the 2019 §101 Guidelines. see Arguments, pp. 15-16.
The Examiner respectfully disagrees.
As previously asserted by the Examiner (see above) the claimed invention does recite an abstract idea, an abstract idea that can either be classified as a fundamental economic practice (i.e. processing trade orders) or a mental process (i.e. comparing data and making determinations based upon said comparison).
Applicant argues that the claimed invention does not recite a mental process as the claimed invention “cannot be performed in the human mind, or by using pen and paper” but rather is performed as the claimed invention requires “transmission of the at least one response via a network.” see Arguments, p. 16. 

The October 2019 Update: Subject Matter Eligibility:
Claims can recite a mental process even if they are claimed as being performed on a computer.52 Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.53

In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.54 see October 2019 Update, p. 8. 

The recitation of method steps being performed on a computer does not negate a finding that the claimed invention is a mental process.
Examiner notes that the claimed invention does not recite that a response is transmitted via a network. 
Applicant’s arguments that the claims are similar to Claim 2 of Example 37, and therefore provide a practical integration of the abstract idea (see Arguments, p. 16), are acknowledged, however they are not found persuasive.  
Specifically, Applicant's arguments try to establish eligibility through Office Examples, however the Office Examples are meant to be for training purposes and do not have the force of legal precedent.  
Further, Claim 2 of Example 37 recites that the claimed invention does not recite an abstract idea under Step 2A Prong 1 “as the claimed step of determining the amount of use of each icon by tracking how much memory has been allocated to each application associated with each icon over a predetermined period of time is not practically performed in the human mind, at least because it 
There is no such analogous method step being performed in the claimed invention. Comparing orders and identifiers to determine a match between said orders and identifiers is a function that can be practically performed in the human mind.
Applicant argues that the claimed invention integrates the abstract idea into a practical application and, as such, satisfies Step 2A Prong Two of the 2019 §101 Guidelines. see Arguments, pp. 17-19.
The Examiner respectfully disagrees.
The Applicant argues that the claimed invention improves the computer by “minimizing wasted resources and the attendant resource and bandwidth consumption thereof” (see Arguments, p. 17), reduce “redundant and/or a waste of transactional resources” (see Arguments, p. 18) and “maximize[ing] those transactions that can be processed.” (see Arguments, p. 18).
However, any software can be argued to improve a computer. It can always be argued that the software runs the process more efficiently thereby reducing the demands placed upon the computer system.
In the claimed invention, the computer has not been improved. The non-technological process that the software is performing may have been improved but, according to Alice, improving the process without any technological innovation is not statutory. The computer still operates according to its known and standard capabilities. A reduction of load on the computer does not bring about an improvement to the computer, it merely offers resources to other processes that are running on the computer.
Applicant also argues that the claimed invention “solves this technical problem with a technical solution, i.e. introduction of a logical computer program operation which determines, based solely on electronically encoded identifiers of the transacting entities included within the submitted transactions, when two transactions should not be executed against each other.” see Arguments, p. 18.
A technical problem means that there was a technological inability to previously perform the claimed function, a technological shortcoming that was solved by the claimed invention. However, there is no evidence in the specification or the prior art that there is such a technological inability. In fact, Satow demonstrates that there is already “a logical computer program operation which determines, based solely on electronically encoded identifiers of the transacting entities included within the submitted transactions, when two transactions should not be executed against each other.”

The instant case differs from FairWarning because the claimed invention does not use a computer in the computer's ordinary capacity to make the computations faster but rather enables the computer to do something it could not do before by using the recited claimed system and respective execution of software itself, not merely from the computer being used as a tool. That is, the claimed system enables the computer to prevent transactions between same entities. see Arguments, p. 19.

But also argues:
Satow merely compares the unique identifiers of the two matching trade orders and if the identifiers are determined to be equal, the anti-manipulation component rejects the trade. see Arguments, p. 23.

If Satow “compares the unique identifiers of the two matching trade orders and if the identifiers are determined to be equal, the anti-manipulation component rejects the trade” then Satow “enables the computer to prevent transactions between same entities.” As such there is no technical problem.
Applicant argues that the additional elements amount to “significantly more” than the abstract idea as the additional elements are not “well-understood, routine, conventional activity previously known to the industry” and, as such, satisfies Step 2B of the 2019 §101 Guidelines. see Arguments, pp. 19-21.
The Examiner respectfully disagrees.
To qualify as “significantly more” than the abstract idea, computer implementation must involve more than performance of “well-understood, routine, [and] conventional activities” previously known in the computer industry.  However, the functions performed by the computer system in the claimed invention are well-understood, routine and conventional computer functions. 
As an illustrative example, Claim 1 recites a method comprising:
receiving, by an intermediary via an electronic communication network, a first order from a first trading entity subsequent to receipt, via the electronic communication network, of a second order from a second trading entity, the second order having not previously been completely satisfied prior to receipt of the first order, wherein the first order comprises a first electronically encoded identifier identifying the first trading entity and the second order comprises a second electronically encoded identifier identifying the second trading entity;



prior to determining that any unsatisfied remainder of the first order is at least partially counter to another order received subsequent to the first order, establishing, by an order processor, that the first order is at least partially counter to the second order, and identifying, subsequent to the establishing by an identity identifier, that the first trading entity is not permitted to transact with the second trading entity by performing a logical computer program operation on the first and second electronically encoded identifiers resulting in a determination that at least a portion of the electronically encoded first identifier matches at least a portion of the electronically encoded second identifier;

Performing repetitive calculations (i.e. establishing orders are counter to one another and establishing that identifiers match) is a well-understood, routine and conventional computerized activity. see MPEP §2106.05(d)(II).

preventing, by a transaction processor coupled with the identity identifier, a matching engine of the intermediary from matching the first and second orders with each other when the first order is at least partially counter to the second order and the first trading entity is determined by the identity identifier to not be permitted to transact with the second trading entity.

Doing nothing (i.e. not generating permission) is a well-understood, routine and conventional computerized activity.
The claimed invention may be applying those computer functions in a novel and/or non-obvious way to enable the abstract idea but the computer functions, the underlying computer functions, are well-understood, routine and conventional computer functions. Therefore, the additional claim limitations do not amount to “significantly more” than the abstract idea.

§102(b) Rejection

Examiner is not quite sure what the Applicant is arguing.
The Applicant argues:
Satow merely compares the unique identifiers of the two matching trade orders and if the identifiers are determined to be equal, the anti-manipulation component rejects the trade. If they are not determined to be equal, the trade executes. see Arguments, p. 23.

But also argues: 
Therefore, Satow does not teach or suggest (1) identifying that the first trading entity is not permitted to transact with the second trading entity by performing a logical computer program operation on the first and second electronically encoded identifiers resulting in a determination that at least a portion of the electronically encoded first identifier matches at least a portion of the electronically encoded second identifier; and (2) preventing a matching engine from matching the first and second orders with each other when the first order is at least partially counter to the second order and the first trading entity is determined by the identity identifier to not be permitted to transact with the second trading entity as claimed, for example, in claim 1. See Arguments, pp. 23-24.

If Satow “compares the unique identifiers of the two matching trade orders and [determined the] identifiers are … equal” then Satow has “perform[ed] a logical computer program operation on the first and second electronically encoded identifiers resulting in a determination that at least a portion of the electronically encoded first identifier matches at least a portion of the electronically encoded second identifier.”
If Satow “rejects the trade” based upon the identifiers being equal then Satow has “identif[ied] that the first trading entity is not permitted to transact with the second trading entity by performing a logical computer program.” 
If Satow “rejects the trade” based upon the identifiers being equal then Satow has “prevent[ed] a matching engine from matching the first and second orders with each other when the first order is at least partially counter to the second order and the first trading entity is determined by the identity identifier to not be permitted to transact with the second trading entity.”

§103(a) Rejection
Applicant argues that the previously assert prior art (Satow) does not teach or suggest the claimed invention. see Arguments, pp. 24-27.
Examiner is not quite sure what the Applicant is arguing, as the arguments do not specifically point out how the language of the claims patentably distinguishes them from the references but rather 
For example, Applicant argues:
Therefore, it would not be obvious to a person of ordinary skill in the art to amend Satow in order to solve the problem in which the first trading entity and the second trading entity are not aware of each other. see Arguments, p. 26.

There is no claim language indicating that “the first trading entity and the second trading entity are not aware of each other.” 
The Applicant appears to be arguing matters beyond the scope of the claims, as written.

In response to the Applicant’s traversal of Official Notice finding(s) in previous office action, Examiner asserts that the traversal is inadequate. Adequate traversal is a two-step process.  First, applicant(s) must state their traversal on the record.  Second and in accordance with 37 C.F.R. 1.111(b) which requires applicant(s) to specifically point out the supposed errors in the Office Action, applicant(s) must state why the Official Notice statement(s) are not to be considered common knowledge or well known in the art.
In this application, while applicant(s) have clearly met step (1), applicant(s) have failed step (2) since they have failed to argue why the Official Notice statement(s) are not to be considered common knowledge or well known in the art. see MPEP 2144.03.
However, Examiner will cite reference(s) along with this Office Action to support the reasoning behind using Official Notice and why identifiers in a binary format would have been obvious to one of ordinary skill in the art.  For example:
Uppala (US Patent 6,279,007) – Identifiers in a binary format. (see col. 7, lines 12-56);
Duquesnois (US PG Pub. 2003/0001877) – Identifiers in a binary format. (see para. 16);
Katsurashima (US PG Pub. 2004/0267758) – Identifiers in a binary format. (see para. 130 and 190); and
Stedorn (US PG Pub. 2005/0152538) – Identifiers in a binary format. (see para. 67-68).	It would have been obvious to one or ordinary skill in the art at the time the invention was made to have modified Satow by encoding the identifiers in a binary format, as is old and well known, as binary format is a standard and conventional means for encoding data in a computer system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 5, 2021